Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00041-CV

                          IN THE INTEREST OF O.L.S., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00361
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs are assessed against appellants because they are indigent.

       SIGNED June 29, 2022.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice